t c memo united_states tax_court sarah a bland-barclay and francis barclay deceased petitioners vv commissioner of internal revenue respondent docket no filed date sarah a bland-barclay pro_se chang ted li for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - after a concession by petitioners ’ the remaining issues in this case are whether wage income received by petitioners in the amount of dollar_figure in except for wages of dollar_figure from defense finance and accounting service an agency of the federal government is nontaxable thereby resulting in an overpayment of income_tax for the taxable_year whether petitioners are entitled to schedule a itemized_deductions in excess of the amounts which respondent allowed whether petitioners are entitled to various schedule c profit and loss from business deductions beyond that which respondent allowed and whether petitioners are liable for an accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed sarah a bland-barclay resided in baltimore petitioners conceded in the stipulation of facts that petitioner sarah a barclay received a form_w-2 wage and tax statement for from olsten home healthcare inc olsten reporting that she received dollar_figure of wage income we note that in the notice_of_deficiency respondent determined that petitioners failed to include wage income of dollar_figure the record does not explain the dollar_figure discrepancy between the amount on the olsten form_w-2 and the notice_of_deficiency we accept respondent’s assertion that the amount in dispute is dollar_figure as stipulated by petitioners and determined in the notice_of_deficiency maryland during the year in issue sarah a bland-barclay petitioner and francis barclay mr barclay were husband and wife during mr barclay was a welder for the general motors corp at its truck bus group assembly plant in baltimore also in petitioner began a career as a tax preparer at jackson hewitt tax service after completing a to 8-week tax training program in further pursuit of her career petitioner enrolled in a 2-year associate’s degree program at essex community college majoring in accounting petitioner has not completed this program due to in part mr barclay’s death in petitioner in addition to her job as a tax preparer had other part-time employment petitioner and mr barclay timely filed their joint federal_income_tax return electronically which was prepared by barclay’s tax service a business operated by petitioner on date during their examination of their income_tax return they submitted to respondent an amended federal_income_tax return form 1040x amended u s individual tax_return which had not been filed on their income_tax return petitioner and mr barclay reported dollar_figure of wages from the following sources francis barclay died intestate in date petitioner sarah a bland-barclay was issued letters of administration by the orphans court of baltimore city employer employee amount gm north american operations francis barclay dollar_figure truck bus group vir services inc t a jackson hewitt tax serv sarah a bland barclay dollar_figure defense finance and accounting sarah a bland barclay dollar_figure service manpower international inc sarah a bland barclay dollar_figure total dollar_figure attached to their income_tax return were three schedule c forms for three businesses petitioner engaged in in addition to her part-time employment these businesses were barclay’s consulting services barclay’s notary services and barclay’s tax services all of these businesses were carried on by petitioner from her residence petitioner reported gross_receipts from barclay’s consulting services of dollar_figure and business_expenses of dollar_figure resulting in a net_loss of dollar_figure petitioner reported so gross_receipts from barclay’s notary service and business_expenses of dollar_figure resulting in a net_loss of dollar_figure for barclay’s tax services petitioners reported gross_receipts of dollar_figure and expenses of dollar_figure resulting in a net_loss of dollar_figure in a notice_of_deficiency respondent determined that petitioner received additional wages of dollar_figure which she and mr barclay failed to report on their return respondent further determined that they were not entitled to schedule a itemized --- - deductions consisting of the following amounts substantiation amount claimed amount allowed deduction on return per examination mortgage interest dollar_figure dollar_figure real_estate_taxes big_number big_number charitable_contributions big_number big_number unreimbursed employee_business_expense big_number big_number due to lack of disallowed amount 1dollar_figure big_number big_number petitioners were allowed this amount as a deduction on their schedule c for office in home respondent determined that percent of petitioners’ home residence qualifies as a home_office before application of the 2-percent limitation the following combined schedule c expense deductions of dollar_figure were also disallowed amount claimed expense on return advertising dollar_figure car and truck big_number insurance office big_number business use of home -o- supplies big_number utilities big_number other total dollar_figure amount disallowed dollar_figure big_number big_number big_number big_number dollar_figure respondent disallowed the above deductions because petitioners failed to show that each claimed deduction was an ordinary and necessary business_expense or because petitioners failed to substantiate payment of each claimed deduction respondent also determined that petitioners were liable for an accuracy-related_penalty under sec_6662 -- - on date petitioners filed a motion to dismiss on the ground that the period of limitations for assessment under sec_6501 and sec_301_6501_a_-1 proced admin regs had expired at the call of the trial calendar in baltimore on date the court heard arguments on the motion to dismiss and after due consideration denied petitioners’ motion the case was then set for trial on date at trial and subsequently in brief petitioner continued to argue that this case should be dismissed for lack of jurisdiction because as citizens of the maryland republic petitioners are exempt from the federal_income_tax law that the united_states constitution forbids taxation of compensation received for personal service and that the commissioner is without authority to act absent self-assessment and voluntary compliance specifically petitioner argues that all income reported on the forms w-2 with the exception of income received from defense finance and accounting service an agency of the federal government does not constitute gross_income subject_to federal_income_tax and therefore petitioners are entitled to a refund this court and federal courts across the nation have repeatedly rejected the argument that wages do not constitute income and that reporting and paying income taxes is strictly voluntary 91_tc_88 we find petitioners’ arguments baseless and wholly without merit - j- as petitioners’ arguments have been addressed by this and other courts we need not exhaustively review and respond to them 737_f2d_1417 5th cir deductions are a matter of legislative grace and taxpayers bear the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 sec_162 allows a deduction for a taxpayer’s ordinary and necessary business_expenses paid_or_incurred during the taxable_year however a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs at trial petitioner failed to offer any evidence with regard to the disallowed schedules a and c deductions her testimony consisted chiefly of describing the nature of her business activities during the year petitioners failed to substantiate any of the disallowed schedules a and c deductions based on the record we find no credible basis for allowing any deduction in excess of amounts previously allowed by respondent the last issue for decision is whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue sec_6662 imposes a penalty respondent does not bear any burden_of_proof or production under sec_7491 because the examination commenced prior to date - - of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 negligence is the ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo it includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 as noted above we found that petitioners did not substantiate during the examination or at trial any of the amounts of disallowed schedule a itemized_deductions and schedule c business_expense deductions petitioner was an income_tax_return_preparer during the year in issue as an income_tax_return_preparer petitioner should have been aware of and understood the substantiation requirements for deductions claimed on the schedules a and c because petitioners failed to offer any credible explanation for their lack of due care in preparing and filing their --- - return they are liable for the negligence_penalty under sec_6662 a at the hearing of petitioners’ motion to dismiss and before the trial the court admonished petitioner against arguing that wage income was not includable in gross_income and therefore not subject_to income_tax petitioner ignored our warning sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer’s position is frivolous or groundless ie it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law 791_f2d_68 7th cir affg in part an unreported order of this court we believe that a penalty in this case is appropriate the positions argued by petitioner are frivolous and wholly without merit moreover we rejected petitioner’s frivolous arguments when she raised them in her motion to dismiss accordingly we will require petitioners to pay a penalty to the united_states in the amount of dollar_figure under sec_6673 to reflect the foregoing an appropriate order imposing the penalty under sec_6673 and decision will be entered for respondent
